Beoyles, C. J.
1. An affidavit in support of the witness upon whose newly-discovered evidence a new trial is sought must give the names of his associates; and where it fails to do so, the trial judge does not abuse his discretion by refusing to grant a new trial on this ground. Ivey v. State, 154 Ga. 63 (6) (113 S. E. 175); Waller v. State, 34 Ga. App. 674 (131 S. E. 95). Under this ruling the court did not err in overruling grounds 4 and 5 of the amendment to the motion for a new trial.
2. Under the facts of the case the rejection of the testimony set forth in ground 6 of the amendment to the motion for a new trial does not require another hearing of the case.
3. The verdict was authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.